Lucas App. No. L-08-1301, 2009-Ohio-4917. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 2 of the court of appeals’ Decision and Judgment filed October 28, 2009:
“Whether RC. 2901.13(F) operates to toll the six-year period of limitations provided for in R.C. 2901.13(A) so that it extends beyond six years from the date upon which a felony offense was committed where the corpus delicti of the offense is discovered within the period of limitations and more than one year prior to expiration of the limitations period.”
The conflict case is State v. Mitchell (1992), 78 Ohio App.3d 613.